—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Office of Children and Family Services, dated June 15, 2000, which, after a hearing, denied the petitioner’s request to have his name expunged from the State Central Register of Child Abuse and Maltreatment.
Adjudged that the petition is granted, on the law, with costs, the determination is annulled, and the matter is remitted to the New York State Office of Children and Family Services for further proceedings consistent herewith.
The determination denying the petitioner’s application to expunge a report that he had maltreated his daughter was not supported by substantial evidence (see CPLR 7803 [4]; Matter of Burks v Wing, 242 AD2d 624, 625). The hearsay evidence of statements by his 5V2-year-old daughter that, during the incident at issue, the petitioner placed her in his vehicle and “took off like a race-car driver” did not constitute reliable evidence that the petitioner was speeding, or that he failed to fasten her seatbelt before driving away. Accordingly, the evidence does not support a finding that the petitioner maltreated his daughter pursuant to Social Services Law § 412 (2) (a) (i) and Family Court Act § 1012 (f) (i).
In any event, the alleged acts of the petitioner did not constitute “maltreatment” within the meaning of the pertinent statutes (see Matter of Nassau County Dept. of Social Servs. [Dante M.] v Denise J., 87 NY2d 73). Santucci, J.P., Altman, S. Miller and McGinity, JJ., concur.